                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 1 of 10 Page ID #:116



                         1         DENNIS M. BROWN, Bar No. 126575
                                   dmbrown@littler.com
                         2         LINDA NGUYEN BOLLINGER, Bar No. 289515
                                   lbollinger@littler.com
                         3         LITTLER MENDELSON, P.C.
                                   50 W. San Fernando, 7th Floor
                         4         San Jose, CA 95113.2303
                                   Telephone: 408.998.4150
                         5         Facsimile: 408.288.5686
                         6         Attorneys for Defendant
                                   NORDSTROM, INC.
                         7
                         8                               UNITED STATES DISTRICT COURT
                         9                             CENTRAL DISTRICT OF CALIFORNIA
                     10                                        WESTERN DIVISION
                     11           ASHLEY ROGERS, an individual,       Case No. 2:19-cv-10367
                     12                          Plaintiff,
                     13           v.                                  DEFENDANT’S ANSWER TO
                                                                      PLAINTIFF’S COMPLAINT FOR
                     14                                               LATE WAGE PAYMENT
                                  NORDSTROM, INC., a Washington       PENALTIES
                     15           Corporation; and DOES 1-50,
                                  inclusive,
                     16
                                                 Defendants.          Complaint Filed: December 6, 2019
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
  50 W. San Fernando, 7th Floor
                                  DEFENDANT’S ANSWER TO                               Case No. 2:19-cv-10367
    San Jose, CA 95113.2303
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 2 of 10 Page ID #:117



                         1              Defendant NORDSTROM, INC. (“Defendant”), for itself and for no other
                         2        defendant, answers the Complaint in the above-captioned matter as follows:
                         3                                                   I.
                         4                                           JURISDICTION
                         5                     1.      In answering Paragraph 1 of the Complaint, Defendant admits that
                         6        this Court has diversity jurisdiction and that Defendant is a Washington corporation
                         7        with its principal place of business in the State of Washington. As to the remaining
                         8        allegations in Paragraph 1, Defendant denies each and every allegation contained
                         9        therein.
                     10                                                      II.
                     11                                                   VENUE
                     12                        2.      In answering Paragraph 2 of the Complaint, Defendant admits that
                     13           venue in this Court is proper. As to the remaining allegations in Paragraph 2, Defendant
                     14           denies each and every allegation contained therein.
                     15                                                     III.
                     16                                                  PARTIES
                     17                        3.      In answering Paragraph 3 of the Complaint, Defendant can neither
                     18           confirm nor deny that Plaintiff is, or has been, a resident of Los Angeles, California.
                     19                        4.      In answering Paragraph 4 of the Complaint, Defendant admits it is
                     20           a Washington corporation engaged in the business of apparel retailing. As to the
                     21           remaining allegations in Paragraph 4, Defendant denies each and every allegation
                     22           contained therein.
                     23                        5.      In answering Paragraph 5 of the Complaint, Defendant alleges that
                     24           no answer is required as this paragraph consists of legal argument and/or assertions.
                     25                        6.      In answering Paragraph 6 of the Complaint, Defendant alleges that
                     26           no answer is required as this paragraph consists of legal argument and/or assertions.
                     27
                     28
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                                 2.                   Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 3 of 10 Page ID #:118



                         1                                                   IV.
                         2                           ALLEGATIONS COMMON TO ALL COUNTS
                         3                     7.      In answering Paragraph 7 of the Complaint, Defendant denies each
                         4        and every allegation. Defendant expressly denies employing Plaintiff as an employee
                         5        in any capacity.
                         6                     8.      In answering Paragraph 8 of the Complaint, Defendant denies each
                         7        and every allegation.
                         8                     9.      In answering Paragraph 9 of the Complaint, Defendant denies each
                         9        and every allegation.
                     10                        10.     In answering Paragraph 10 of the Complaint, Defendant admits that
                     11           it has previously engaged with talent agencies for the provision of modelling services.
                     12           Except as expressly admitted, Defendant denies each and every remaining allegation
                     13           contained therein.
                     14                        11.     In answering Paragraph 11 of the Complaint, Defendant denies each
                     15           and every allegation.
                     16                        12.     In answering Paragraph 12 of the Complaint, this paragraph contains
                     17           conclusions of law to which no response is required. To the extent Paragraph 12
                     18           contains allegations that require a response, Defendant denies each and every allegation
                     19           contained therein.
                     20                        13.     In answering Paragraph 13 of the Complaint, this paragraph contains
                     21           conclusions of law to which no response is required. To the extent Paragraph 13
                     22           contains allegations that require a response, Defendant denies each and every allegation
                     23           contained therein.
                     24                        14.     In answering Paragraph 14 of the Complaint, this paragraph contains
                     25           conclusions of law to which no response is required. To the extent Paragraph 14
                     26           contains allegations that require a response, Defendant denies each and every allegation
                     27           contained therein.
                     28                   15. In answering Paragraph 15 of the Complaint, this paragraph contains
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                        3.                 Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 4 of 10 Page ID #:119



                         1        conclusions of law to which no response is required. To the extent Paragraph 15
                         2        contains allegations that require a response, Defendant denies each and every allegation
                         3        contained therein.
                         4                                                   V.
                         5                                               COUNTS
                         6                                            FIRST COUNT
                         7                     16.     In answering Paragraph 16 of the Complaint, Defendant
                         8        incorporates by reference and re-alleges as if fully stated herein its responses to
                         9        paragraphs 1 through 15.
                     10                        17.     In answering Paragraph 17 of the Complaint, Defendant denies each
                     11           and every allegation.
                     12                        18.     In answering Paragraph 18 of the Complaint, Defendant denies each
                     13           and every allegation.
                     14                        19.     In answering Paragraph 19 of the Complaint, this paragraph contains
                     15           conclusions of law to which no response is required. To the extent Paragraph 19
                     16           contains allegations that require a response, Defendant denies each and every allegation
                     17           contained therein.
                     18                                             SECOND COUNT
                     19                        20.     In answering Paragraph 20 of the Complaint, Defendant
                     20           incorporates by reference and re-alleges as if fully stated herein its responses to
                     21           paragraphs 1 through 15.
                     22                        21.     In answering Paragraph 21 of the Complaint, Defendant denies each
                     23           and every allegation.
                     24                        22.     In answering Paragraph 22 of the Complaint, Defendant denies each
                     25           and every allegation.
                     26                        23.     In answering Paragraph 23 of the Complaint, this paragraph contains
                     27           conclusions of law to which no response is required. To the extent Paragraph 23
                     28           contains allegations that require a response, Defendant denies each and every allegation
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                                  4.                 Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 5 of 10 Page ID #:120



                         1        contained therein.
                         2                                            THIRD COUNT
                         3                     24.     In answering Paragraph 24 of the Complaint, Defendant
                         4        incorporates by reference and re-alleges as if fully stated herein its responses to
                         5        paragraphs 1 through 15.
                         6                     25.     In answering Paragraph 25 of the Complaint, Defendant denies each
                         7        and every allegation.
                         8                     26.     In answering Paragraph 26 of the Complaint, Defendant denies each
                         9        and every allegation.
                     10                        27.     In answering Paragraph 27 of the Complaint, this paragraph contains
                     11           conclusions of law to which no response is required. To the extent Paragraph 27
                     12           contains allegations that require a response, Defendant denies each and every allegation
                     13           contained therein.
                     14                                             FOURTH COUNT
                     15                        28.     In answering Paragraph 28 of the Complaint, Defendant
                     16           incorporates by reference and re-alleges as if fully stated herein its responses to
                     17           paragraphs 1 through 15.
                     18                        29.     In answering Paragraph 29 of the Complaint, Defendant denies each
                     19           and every allegation.
                     20                        30.     In answering Paragraph 30 of the Complaint, Defendant denies each
                     21           and every allegation.
                     22                        31.     In answering Paragraph 31 of the Complaint, this paragraph contains
                     23           conclusions of law to which no response is required. To the extent Paragraph 31
                     24           contains allegations that require a response, Defendant denies each and every allegation
                     25           contained therein.
                     26                                               FIFTH COUNT
                     27                        32.     In answering Paragraph 32 of the Complaint, Defendant
                     28           incorporates by reference and re-alleges as if fully stated herein its responses to
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                              5.                  Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 6 of 10 Page ID #:121



                         1        paragraphs 1 through 15.
                         2                     33.     In answering Paragraph 33 of the Complaint, Defendant denies each
                         3        and every allegation.
                         4                     34.     In answering Paragraph 34 of the Complaint, Defendant denies each
                         5        and every allegation.
                         6                     35.     In answering Paragraph 35 of the Complaint, this paragraph contains
                         7        conclusions of law to which no response is required. To the extent Paragraph 35
                         8        contains allegations that require a response, Defendant denies each and every allegation
                         9        contained therein.
                     10                                               SIXTH COUNT
                     11                        36.     In answering Paragraph 36 of the Complaint, Defendant
                     12           incorporates by reference and re-alleges as if fully stated herein its responses to
                     13           paragraphs 1 through 15.
                     14                        37.     In answering Paragraph 37 of the Complaint, Defendant denies each
                     15           and every allegation.
                     16                        38.     In answering Paragraph 38 of the Complaint, Defendant denies each
                     17           and every allegation.
                     18                        39.     In answering Paragraph 39 of the Complaint, this paragraph contains
                     19           conclusions of law to which no response is required. To the extent Paragraph 39
                     20           contains allegations that require a response, Defendant denies each and every allegation
                     21           contained therein.
                     22                                             SEVENTH COUNT
                     23                        40.     In answering Paragraph 40 of the Complaint, Defendant
                     24           incorporates by reference and re-alleges as if fully stated herein its responses to
                     25           paragraphs 1 through 15.
                     26                        41.     In answering Paragraph 41 of the Complaint, Defendant denies each
                     27           and every allegation.
                     28                   42. In answering Paragraph 42 of the Complaint, Defendant denies each
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                        6.                 Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 7 of 10 Page ID #:122



                         1        and every allegation.
                         2                     43.     In answering Paragraph 43 of the Complaint, this paragraph contains
                         3        conclusions of law to which no response is required. To the extent Paragraph 43
                         4        contains allegations that require a response, Defendant denies each and every allegation
                         5        contained therein.
                         6                                        PRAYER FOR RELIEF
                         7              Answering Plaintiff’s Prayer for Relief, including subparts for each of the seven
                         8        (7) counts, Defendant alleges that no answer is required to requests for relief. However,
                         9        to the extent a response is required, Defendant asserts Plaintiff is not entitled to the
                     10           relief sought.
                     11                                       DEMAND FOR JURY TRIAL
                     12                 Answering Plaintiff’s Demand for Jury Trial, Defendant alleges that no answer
                     13           is required to this paragraph because no factual assertions are included.
                     14                                        AFFIRMATIVE DEFENSES
                     15                 Without conceding that it bears the burden of proof as to any of the following
                     16           issues, and as separate and distinct affirmative defenses to Plaintiff’s Complaint,
                     17           Defendant alleges as follows:
                     18                                     FIRST AFFIRMATIVE DEFENSE
                     19                                                 (Arbitration)
                     20                 As a separate and distinct affirmative defense, Defendant alleges that Plaintiff is
                     21           a party to a binding arbitration agreement that requires she arbitrate her claims and the
                     22           Court therefore lacks jurisdiction over this matter. Plaintiff’s agency was required to
                     23           obtain written agreements between Plaintiff and Defendant to submit any and all claims
                     24           regarding services provided by Plaintiff to final and binding arbitration, and therefore,
                     25           pursuant to the Federal Arbitration Act and/or the California Arbitration Act, this Court
                     26           lacks jurisdiction as the forum for the resolution of the claims alleged in the Complaint.
                     27           See Code Civ. Proc. § 1280 et. seq.; 9 U.S.C. § 1 et seq.
                     28
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                                 7.                   Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 8 of 10 Page ID #:123



                         1                                SECOND AFFIRMATIVE DEFENSE
                         2                                                  (Waiver)
                         3              As a separate and distinct affirmative defense, Defendant alleges that all or
                         4        portions of the claims of Plaintiff is barred, in whole or in part, by the doctrine of waiver.
                         5        Defendant was not Plaintiff’s employer and, thus, was not responsible for issuing wages
                         6        to Plaintiff. Without limiting Defendant’s reliance on this affirmative defense, to the
                         7        extent that Plaintiff was not timely paid, she waived her right to timely payments in
                         8        accordance with her respective agreement with her talent agency.
                         9                                 THIRD AFFIRMATIVE DEFENSE
                     10                                           (Avoidable Consequences)
                     11                 As a separate and distinct affirmative defense, Defendant alleges that the
                     12           Complaint is barred, or any recovery should be reduced, pursuant to the doctrine of
                     13           avoidable consequences as set forth in State Department of Health Services v. Superior
                     14           Court (McGinnis), 31 Cal. 4th 1026 (2003), because Defendant took reasonable steps
                     15           to ensure compliance with the California Labor Code and Plaintiff unreasonably failed
                     16           to use the preventative and corrective opportunities provided by her respective talent
                     17           agency, and reasonable use of such opportunities would have prevented at least some,
                     18           if not all, of the harm that Plaintiff allegedly suffered.
                     19                                   FOURTH AFFIRMATIVE DEFENSE
                     20                                              (Bona Fide Dispute)
                     21                 As a separate and distinct affirmative defense, Defendant alleges that the
                     22           Complaint fails to state a claim for penalties under the California Labor Code in that (1)
                     23           there was a bona fide, good faith dispute as to Defendant’s obligations, if any, under
                     24           any applicable Labor Code provisions, including, without limitation, Labor Code
                     25           section 203, and (2) Defendant did not willfully violate any provision of the Labor
                     26           Code, including, without limitation, Labor Code section 203.
                     27
                     28
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                                   8.                    Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                      Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 9 of 10 Page ID #:124



                         1                                 FIFTH AFFIRMATIVE DEFENSE
                         2                                             (Good Faith)
                         3              As a separate and distinct affirmative defense, Defendant alleges that the
                         4        Complaint cannot be maintained because, without admitting that any violation took
                         5        place, Defendant alleges that any violation of the California Labor Code or of a Wage
                         6        Order of the Industrial Welfare Commission was an act or omission made in good faith,
                         7        and that in any participation in such acts, Defendant had reasonable grounds for
                         8        believing that the act or omission was not a violation of the California Labor Code or
                         9        any Wage Order of the Industrial Welfare Commission.
                     10                                    SIXTH AFFIRMATIVE DEFENSE
                     11                                                (Due Process)
                     12                 As a separate and affirmative defense to the Complaint, Defendant alleges that
                     13           the imposition of replicating penalties, as applied to the alleged facts and circumstances
                     14           of this case, would violate Defendant’s due process rights under the Fourteenth
                     15           Amendment of the United States Constitution and under the Constitution and laws of
                     16           the State of California. Lockyer v. R.J. Reynolds Tobacco Co., 37 Cal. 4th 707 (2005);
                     17           Ratner v. Chemical Bank New York Trust Co., 54 F.R.D. 412 (S.D.N.Y. 1972).
                     18                      ADDITIONAL AFFIRMATIVE AND OTHER DEFENSES
                     19                 Defendant presently has insufficient knowledge or information upon which to
                     20           form a belief as to whether there may be additional, as yet unstated, defenses and
                     21           reserves the right to assert additional defenses or affirmative defenses in the event
                     22           discovery indicates such defenses are appropriate.
                     23                 WHEREFORE, Defendant prays for judgment against Plaintiff as follows:
                     24                 1.     For an order dismissing Plaintiff’s claims with prejudice, and entering
                     25                        judgment in favor of Defendant and against Plaintiff;
                     26                 2.     That Plaintiff takes nothing against Defendant by way of her Complaint;
                     27                 3.     Defendant be awarded its costs of suit and attorney’s fees incurred herein;
                     28                   and
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                                 9.                   Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
                     Case 2:19-cv-10367-JAK-PLA Document 13 Filed 12/27/19 Page 10 of 10 Page ID #:125



                         1                 4.        For such other and further relief as the Court in its discretion deems just
                         2                           and proper.
                         3
                                  Dated: December 27, 2020
                         4
                         5
                                                                                   /s/ Linda N. Bollinger
                         6                                                         DENNIS M. BROWN
                                                                                   LINDA N. BOLLINGER
                         7                                                         LITTLER MENDELSON, P.C.
                                                                                   Attorneys for Defendant
                         8                                                         NORDSTROM, INC.
                         9
                                  4818-1983-7871.1 058713.1106
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .      DEFENDANT’S ANSWER TO
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303                                                      10.                  Case No. 2:19-cv-10367
          408.998.4150
                                  COMPLAINT
